Citation Nr: 1202721	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen the appellant's claim for entitlement to service connection for the cause of the Veteran's death, to include as being due to exposure to chemical dioxins, and if so, whether service connection for the cause of Veteran's death may be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The Veteran had active military service in the United States Navy from October 1966 to August 1970.  The Veteran passed away on March [redacted], 1987.  The appellant is the Veteran's widow.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of May 2009, of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

With respect to the appellant's petition to reopen her previously denied claim of entitlement to service connection for the cause of death of her husband, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F. 3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

The claim of entitlement to service connection for the cause of the Veteran's death, to include as being due to exposure to chemical dioxins (on the merits) will be discussed in the REMAND portion of the decision below.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.


FINDINGS OF FACT

1.  In a January 1991 letter decision, the RO denied entitlement to service connection for the cause of the Veteran's death and notified the appellant of the determination along with her appellate rights.  She did not appeal the determination and that decision became final.  

2.  The evidence received since the January 1991 letter decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's cause of death claim.  


CONCLUSIONS OF LAW

1.  The January 1991 rating decision, which denied entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death, to include as being due to exposure to chemical dioxins.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of an appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, as the application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is favorable to the appellant, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary.

In August 1990, the appellant submitted a claim for dependency and indemnity compensation (DIC) benefits to include entitlement to service connection for the cause of the service member's death.  The record indicates that the appellant merely applied for benefits.  She did not provide any additional documents in support of her claim.  Subsequently, the RO, in a letter decision issued in January 1991, denied the appellant's claim for benefits.  She was notified of that action but failed to appeal said action.  Hence, that letter decision became final.

Twenty-nine years later, in January 2009, the appellant submitted another claim for benefits.  To support her claim to reopen, she submitted private medical records of her husband showing treatment for Hodgkin's disease and for coronary artery disease.  She also proffered an opinion by a private physician who hypothesized that the treatment her husband received for his Hodgkin's disease severely affected his heart, which resulted in his death.  The RO reviewed the information and then denied the appellant's claim for benefits.  

As described above, the appellant's claim of entitlement to service connection for the cause of the Veteran's death has been the subject of an adverse prior final decision.  As a result, service connection for this disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen filed on or after August 29, 2001, as here, evidence is considered "new" if it was not previously submitted to agency decision makers.  See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2011).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The letter decision of January 1991 denied the appellant's claim for benefits.  It appears that the basis for the denial was the lack of evidence submitted by the appellant in support of her claim.  The appellant was notified of this decision, but she did not appeal that action.  Hence, the January 1991 rating decision became final.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1990); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

When the RO denied service connection, the evidence of record included the appellant's claim for benefits, the service member's death certificate, and the service member's DD 214.  Since then, the appellant has submitted private medical treatment records, a private doctor's opinion, her statements in support of the claim, and information concerning the ship her husband served on while he was on active duty.  Such information has not been previously submitted to VA.  

The additional evidence submitted to VA since the prior final denial is new as it was not of record at the time of the January 1991 decision.  It is not cumulative in that is possibly substantiates a previously unestablished fact - that the service member may have perished as a result of treatment he received for a disability due to chemical dioxin exposure.  All of this evidence is not cumulative and has not been previously reviewed by VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for the cause of the service member's death is reopened.

Since the claim is reopened, the Board must address the merits of the appellant's claim.  Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death; to this extent only, the appeal is granted.


REMAND

The appellant has come before the asking that service connection be granted for the death of her husband.  More specifically, the appellant has asserted that as a result of her husband's service aboard the USS Sterett (DLG-31) in Southeast Asia during the Vietnam Conflict, he was exposed to chemical dioxins, which, in turn, lead to the development in her husband of Hodgkin's disease.  It was the treatment of this condition, i.e., the use of mantle radiation therapy, that damaged his heart which, in turn, led to his death in March 1987.  As such, the appellant has asked that VA benefits for the cause of her husband's death be granted to her.  

The criteria pertaining to service connection for the cause of death provide as follows: 

(a)  General.  The death of a service member will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the service member, including, particularly, autopsy reports. 

(b)  Principal cause of death.  The service-connected disability will be considered as the principal [primary] cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 

(c)  Contributory cause of death. 

(1)  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

(2)  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3)  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

(4)  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

38 C.F.R. § 3.312 (2011). 

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307 (2011).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is are manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2011). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The service member's service medical treatment records appear complete and do not indicate that he was diagnosed as having Hodgkin's disease or the prodromas thereof while on active duty.  The Board notes that there are no VA records for review and that during his lifetime, the Veteran did not apply for any type of VA compensation benefits. 

The limited private medical records reveal that in the fall of 1983, the Veteran was diagnosed as suffering from Hodgkin's disease localized in the chest.  He was treated for the condition with radiation therapy.  Nearly four years later, after experiencing chest pain, the Veteran sought treatment for a cardiac condition.  One of the doctors that the Veteran saw at that time indicated that the Veteran's previous treatment with radiation for his Hodgkin's disease was a "risk" factor for coronary artery disease.  While undergoing a heart catheterization, the Veteran passed away as a result of a massive heart attack with secondary causes including occlusion of the left main coronary artery and coronary atherosclerosis.  

The appellant has come before the VA claiming that while her husband was assigned to the USS Sterett, the ship docked at the naval facility in DaNang, South Vietnam.  She insinuates that as a result of the ship being in dock at DaNang, he husband stepped off the ship and onto the ground at the base.  Such an action would suggest, per the appellant, that he was exposed to chemical dioxins.  

The service member's Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) indicates that he had three years, seven months, and nine days of sea and/or foreign service.  That same document shows that the Veteran was awarded the Republic of Vietnam Campaign Medal, the National Defense Service Medal, and the Armed Forces Expeditionary Medal for service in Korea.  

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a service member must show that he or she served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6) (2011).  As pointed out above, the Veteran's service records do not specifically state or note that the Veteran stepped foot onto Vietnamese soil during his period of duty.  However, the service records and the information provided by the appellant insinuate that the Veteran may have, in fact, stepped onto the soil in Vietnam while his ship was at DaNang.  An inquiry to the National Personnel Records Center (NPRC), which was accomplished prior to the appellant's submission of information indicating that the USS Sterett "put in at Danang", failed to produce a finding concerning the Veteran's presence on Vietnamese soil.  

Because there is a lack of clarity in the information concerning whether the appellant ever stepped foot onto land in South Vietnam, the Board is of the opinion that additional development of the claim must occur prior to the issuance of a decision on the merits of the claim.  That is, the Board believes that since it is unclear whether the Veteran ever stepped foot in Vietnam, and thus receives the benefit of the presumption of exposure to chemical dioxins, additional clarification should be obtained from the service department with respect to the actual location of the USS Sterett while in Southeast Asia and the service member's possible exposure to dioxins while assigned to the USS Sterett.  Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should send copies of the service member's DD 214 along with the appellant's submission of information on the history and location of the USS Sterett to the National Personnel Records Center (NPRC), if appropriate, the National Archives and Records Administration (NARA) [Attn: Archives II Textual Reference Branch (NNR2), Room 2600, 8601 Adelphi Road, College Park, Maryland 20740-6001], and the Department of the Navy.  The RO/AMC should ask each of the units whether they can provide comment on the USS Sterett's actual location when she was assigned to Southeast Asia.  Specifically, the appropriate units should provide information as to whether the USS Sterett, when she "put in at DaNang", would have docked, thus leading to the possibility of shore incursions by the sailors aboard the USS Sterett.  The appropriate units should be asked whether they can provide the dates and the length of time the USS Sterett put into port at DaNang, and whether they possess any embarkation forms that might show the names of individuals who left the ship while she was moored or docked.  

Moreover, NPRC and/or the Department of the Navy should provide a written explanation as to why the Veteran may have been awarded the Republic of Vietnam Campaign Medal, to include whether the awarding of said medal indicates that the Veteran stepped onto Vietnamese soil.  

The AMC/RO should also specifically request the official ship history during the Veteran's assignment to the USS Sterett, to include the names of any ports of call that the USS Sterett may have made during the Veteran's tenure aboard the ship.  

If the NPRC, NARA, and/or the Department of the Navy is/are unable to provide specific detail concerning the ship's location in Southeast Asia because of national security, the NPRC, NARA, and/or Department of the Navy should be asked if it is able to confirm the Veteran's presence in any Southeast Asian country in a general, nonsecurity-breaking manner.  Any and all information obtained should be included in the claims folder for future review. 

2.  The AMC/RO should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), by providing a detailed statement of the Veteran's alleged herbicide exposure to Joint Service Records Retention Center (JSRRC) for verification as to whether the Veteran was exposed to herbicides, including tactical herbicides like Agent Orange, as alleged during his period of service.  Any and all information obtained should be included in the claims folder for future review. 

3.  Following the above, the RO/AMC must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to chemical dioxins in service, to include while serving aboard the USS Sterett.  In reaching this determination, the RO/AMC should address any credibility questions raised by the record.  A copy of the determination should be included in the claims folder for review. 

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and her accredited representative should be provided a Supplemental Statement of the Case containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


